Detailed Action
1. 	This Action is in response to Applicant's amendment filed on May 6, 2022. Claims 23 and 29 have been canceled, therefore, claims 19-22, 24-28 and 30-36 are now currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 19-22, 24-28 and 30-36 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 19, 25 and 31, the prior art of Deenoo discloses at paragraph 241; A WTRU in an INACTIVE state may provide assistance for a reachability indication. And the prior art of JIN discloses at paragraph 8; a wireless terminal supporting a first radio access technology (RAT) and a second RAT establishes a connection with a second RAT network, receiving, by the wireless terminal, a first message sent by the second RAT network.
However, after the amendment to claims 19, 25 and 31, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 19-22, 24-28 and 30-36 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding: determining that the RAT of the first cell is the same as the RAT in the source cell, presented on page 9 of response filed on May 6,2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Jung; Sung Hoon et al. (US 20100130205 A1) discloses at paragraph 16 a cell reselection process for selecting a cell that provides the UE with best quality signal.
	MOON; Jung-Min et al. (US 20160269952 A1) discloses at paragraph 10 when the terminal declares the RLF in the middle of proceeding with the handover procedure, the terminal may perform a connection re-establishment procedure regardless of the remaining handover procedure.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
June 7, 2022